Appellee secured a judgment against appellant before a justice of the peace in and for precinct No. 1, in Tarrant county, and appellant, within the 90-day period provided by statute (Rev. St. 1925, art. 946), made an affidavit for the purpose of removing the cause to the county court at law No. 2 of Tarrant county, and gave the bond in the amount required of it, to secure a writ of certiorari.
Appellee filed a motion to dismiss the writ in said county court, which motion was granted and this appeal was taken to such action.
Appeal by certiorari is simply a cumulative right, or remedy. Lucas v. Harrison (Tex. Civ. App.) 139 S.W. 659; Woodley v. Gulf, C.  S. F. Ry. Co. (Tex. Civ. App.) 20 S.W.2d 842; Lanning v. Yarbrough (Tex. Civ. App.) 35 S.W.2d 211, 213.
We find the application for the writ in due form and in compliance with the statutes. Likewise, the bond for the writ is sufficient.
The trial court erred in dismissing the cause.
The judgment of the trial court is reversed, and the cause remanded, for trial on the merits.